DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first end of a second external adapter conductor of the second sub-adapter has a planar end face abuttingly electrically contacting all of the plurality of electrical contacts on the second end of the external conductor of the connector”, as claimed in claim 1 and “a plurality of electrical contacts are formed on the first end of the external conductor of the connector, the first end of the external adapter conductor has a planar end face electrically contacting the plurality of electrical contacts on the first end of the external conductor of the connector”, as claimed in claim 21, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9, 11-18, and 20-21 are objected to because of the following informalities:  In claim 9 line 3, the phrase “second end adapted to detachably electrically connected” should read --second end adapted to be detachably electrically connected--.  In claim 9 line 7, the phrase “second end adapted to detachably electrically connected” should read --second end adapted to be detachably electrically connected--.  Claims 11-18 include all the limitations of claim 9 and are objected to for the same reasons.  In claim 20 lines 12-13, the phrase “connected with a first end of an external conductor of the connector” should read --connected with a second end of an external conductor of the connector--.  Also, in claim 20 lines 17-18, the phrase “electrically connected with a first end of a center conductor of the connector” should read --electrically connected with a second end of a center conductor of the connector--.  Claim 21 includes all the limitations of claim 20 and is objected to for the same reasons.  In claim 21 lines 2-3, the phrase “on the first end” should read --on the second end--.  In claim 21 line 4, the phrase “the first end” should read --the second end--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 11-12, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Holland (2015/0263463) in view of Rotative (KR20110008481U).
With regard to claim 1, Holland teaches, as shown in figures 3A-3B and 11A-11C: “A connector adapter, comprising: a first sub-adapter 802 and 804 directly and electrically connected with a first end of a connector (left end of 300A in figure 3B), the first end of the connector 300A is electrically connected to a first cable 995 through the first sub-adapter… the first sub-adapter including: a first external adapter conductor (outer conductors of 802 and 804 connecting with
1175 in figure 11B) having a first end 810 electrically connected with and threaded to a first end of an external conductor (outer conductor of 300A in figure 3A) of the connector 300A, a second end of the first external adapter conductor is adapted to be detachably electrically connected to an external conductor of the first cable 1175; and a first center adapter conductor 805 and 807 provided in the first external adapter conductor, the first center adapter conductor has a first end (right end of 807 in figure 11B) electrically connected with a first end of a center conductor of the connector 300A and a second end (left end of 805 in figure 11B) detachably electrically connected to an inner conductor 1171 of the first cable 995”.
Holland does not teach: “and a second sub-adapter directly and electrically connected with a second end of the connector, the second end of the connector is electrically connected to a second cable through the second sub-adapter”. However, this is merely a duplication of the parts of the invention. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the first sub-adapter and first cable to form a second adapter and second cable in order to connect two cables together to form a longer cable. Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Holland also does not teach the other end of the first and second sub-adapters connected to test equipment through the first and second cables. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the other end of the cables to test equipment since doing so is only a statement of the intended use of the first and second cables and would enable a test signal to be sent through one cable to the other and measure the signal at the end of the other cable.  Also, selecting a specific device for the cables to connect to would amount to a recitation of the intended use of the patented invention, without resulting in any structural difference between the claimed invention and the structure disclosed by Holland, and therefore fails to patentably distinguish the claimed invention from the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Holland also does not teach: “a plurality of electrical contacts are formed on a second end of the external conductor of the connector, a first end of a second external adapter conductor of the second sub-adapter has a planar end face abuttingly electrically contacting all of the plurality of electrical contacts on the second end of the external conductor of the connector”.
In the same field of endeavor before the effective filing date of the claimed invention, Rotative teaches, as shown in figure 2: “a plurality of electrical contacts 113b are formed on a second end of the external conductor of the connector 120, a first end of a second external adapter 110 conductor of the second sub-adapter has a planar end face 115b abuttingly electrically contacting all of the plurality of electrical contacts 113b on the second end of the external conductor of the connector 120”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Rotative with the invention of Holland in order to allow free rotation of the connector with respect to the second sub-adapter (Rotative, Abstract).

With regard to claim 2, Holland as modified by Rotative teaches: “The connector adapter according to claim 1”, as shown above.
Holland also teaches, as taught in paragraph 1: “wherein the connector is a coaxial RF connector, and the first cable and the second cable are coaxial RF cables”.

With regard to claim 5, Holland as modified by Rotative teaches: “The connector adapter according to claim 1”, as shown above.
Holland also teaches, as shown in figures 3A-3B and 11A-11C: “wherein an external thread is formed on an outer wall of the first end of the external conductor of the connector, and an internal thread is formed on an inner wall of the first end of the first external adapter conductor, the internal thread is matable with the external thread”.

With regard to claim 6, Holland as modified by Rotative teaches: “The connector adapter according to claim 1”, as shown above.
Holland also teaches, as shown in figures 3A-3B and 11A-11C: “wherein the first end (right end of first center adapter conductor in figure 11A) of the first center adapter conductor and the first end 316 of the center conductor 370 of the connector 300A are connected together in a plug-in manner”.

With regard to claim 7, Holland as modified by Rotative teaches: “The connector adapter according to claim 1”, as shown above.
Holland does not teach: “wherein the first end of the first center adapter conductor is tubular, the first end of the center conductor of the connector is columnar, the first end of the center conductor of the connector is insertable into the first end of the first center adapter conductor”.  However, Holland does teach, as shown in figures 3A-3B and 11A-11C, the first end of the first center adapter conductor is columnar and the first end of the center conductor of the connector is tubular.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to reverse the parts of the connector and first sub-adapter in order to make a connection between the connector and first sub- adapter.  Also, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

With regard to claim 8, Holland as modified by Rotative teaches: “The connector adapter according to claim 1”, as shown above.
Holland also teaches, as shown in figures 11A-11C: wherein the first sub-adapter includes a first insulator 1178 provided between the first external adapter conductor and the first central adapter conductor, the first insulator 1178 holding the first central adapter conductor in the first external adapter conductor”.

With regard to claim 9, Holland as modified by Rotative teaches: “The connector adapter according to claim 1”, as shown above.
Holland, as modified above, also teaches, as shown in figures 3A-3B and 11A-11C: “wherein the second external adapter conductor has a second end (left end in figure 11A) adapted to detachably electrically connected with an external conductor 1175 of the second cable 995, wherein the second sub-adapter includes a second center adapter conductor 805 and 807 provided in the second external adapter conductor, the second center adapter conductor has a first end (right end of 807 I figure 11B) electrically connected with the second end 318 of the center conductor of the connector 300A and a second end (left end of 805 in figure 11B) adapted to detachably electrically connected with an inner conductor 1171 of the second cable 995”.

With regard to claim 11, Holland as modified by Rotative teaches: “The connector adapter according to claim 9”, as shown above.
Holland does not teach: “wherein the first end of the second center adapter conductor is discoid, the second end of the center conductor of the connector is columnar, and the first end of the second center adapter conductor has a planar end face electrically contacting the second end of the center conductor of the connector”. However, Holland as modified above does teach, as shown in figures 3A-3B and 11A-11C, the first end of the second center adapter conductor is columnar and the second end of the center conductor of the connector is tubular.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to reverse the parts of the connector and second sub-adapter in order to make a connection between the connector and second sub-adapter. Also, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

With regard to claim 12, Holland as modified by Rotative teaches: “The connector adapter according to claim 9”, as shown above.
Holland, as modified above, also teaches, as shown in figures 11A-11C: “wherein the second sub-adapter 1178 includes a second insulator provided between the second external adapter conductor and the second center adapter conductor, the second insulator 1178 holding the second center adapter conductor in the second external adapter conductor”.

With regard to claim 19, Holland as modified by Rotative teaches: “The connector adapter according to claim 1”, as shown above.
Holland, as modified above, also teaches, as shown in figures 3A-3B and 11A-11C: “wherein the first sub-adapter is detachably connected with the first end of the connector 300A and the second sub-adapter is detachably connected with the second end of the connector 300A”.

With regard to claim 20, Holland teaches, as shown in figures 3A-3B and 11A-11C: “A connector test system, comprising… a connector 300A; a first sub-adapter 802 and 804 having a first end directly and electrically connected with a first end of the connector (left end of 300A in figure 3B) via complementary threading, and a second end electrically connected to a first cable 1175, the first end of the connector is electrically connected to the first cable 1175 through the first sub-adapter… and a second sub-adapter having a first end directly and electrically connected with a second end of the connector and a second end electrically connected to a second cable, the second end of the connector is electrically connected to the second cable through the second sub-adapter”.
	Holland does not teach: “and a second sub-adapter having a first end directly and electrically connected with a second end of the connector and a second end electrically connected to a second cable, the second end of the connector is electrically connected to the second cable through the second sub-adapter… the second sub-adapter including: an external adapter conductor having a first end electrically connected with a first end of an external conductor of the connector, the external adapter conductor having a second end detachably electrically connected with an external conductor of the second cable; and a center adapter conductor provided in the external adapter conductor, the center adapter conductor has a first end electrically connected with a first end of a center conductor of the connector and a second end detachably electrically connected with an inner conductor of the second cable”. However, this is merely a duplication of the parts of the invention. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the first sub-adapter and first cable to form a second adapter and second cable in order to connect two cables together to form a longer cable. Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Holland also does not teach the other end of the first and second sub-adapters
connected to test equipment through the first and second cables. However, it would have been
obvious to a person having ordinary skill in the art before the effective filing date of the claimed
invention to connect the other end of the cables to test equipment since doing so is only a
statement of the intended use of the first and second cables and would enable a test signal to
be sent through one cable to the other and measure the signal at the end of the other cable.  Also, selecting a specific device for the cables to connect to would amount to a recitation of the intended use of the patented invention, without resulting in any structural difference between the claimed invention and the structure disclosed by Holland, and therefore fails to patentably distinguish the claimed invention from the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
	Holland does not teach: “the first end of the center adapter conductor is discoid, the first end of the center conductor of the connector is columnar, and the first end of the center adapter conductor has a planar end face electrically contacting the second end of the center conductor of the connector”.
	In the same field of endeavor before the effective filing date of the claimed invention,
Rotative teaches, as shown in figure 2: “the first end of the center adapter conductor 115a is discoid, the first end of the center conductor 113a of the connector 120 is columnar, and the first end of the center adapter conductor 115a has a planar end face electrically contacting the second end of the center conductor of the connector 120”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Rotative with the invention of Holland in order to allow free rotation of the connector with respect to the second sub-adapter (Rotative, Abstract).

With regard to claim 21, Holland as modified by Rotative teaches: “The connector test system according to claim 20”, as shown above.
Rotative also teaches, as shown in figure 2: “wherein a plurality of electrical contacts 113b are formed on the first end of the external conductor of the connector 120, the first end of the external adapter conductor has a planar end face 115b electrically contacting the plurality of electrical contacts 113b on the first end of the external conductor of the connector 120, the second sub-adapter 110 is directly and electrically connected with the second end of the connector 120 in an abutting manner without the use of threading”.

With regard to claim 22, Holland as modified by Rotative teaches: “The connector adapter according to claim 1”, as shown above.
Rotative also teaches, as shown in figure 2: “wherein the second sub-adapter 110 is directly and electrically connected with the second end of the connector 120 in an abutting manner without the use of threading”.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Holland (2015/0263463) in view of Rotative (KR20110008481U) and Berthet et al. (7,416,418).
With regard to claim 13, Holland teaches: “The connector adapter according to claim 9”, as shown above.
Neither Holland nor Rotative teach: “wherein the external conductor of the connector has a first external conductor and a second external conductor which are slidably assembled together, the first external adapter conductor of the first sub-adapter electrically connects with the first external conductor of the connector”.
In the same field of endeavor before the effective filing date of the claimed invention, Berthet teaches, as shown in figures 1-3: “wherein the external conductor (12 and 5) of the connector 1 has a first external conductor 12 and a second external conductor 5 which are slidably assembled together, the first external adapter conductor (outer conductor of device 4 in figure 1) of the first sub-adapter 5 electrically connects with the first external conductor 12 of the connector 1”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Berthet with the invention of Holland as modified by Rotative in order to enable the contacts to be off center (Berthet, column 3 lines 27-32).


With regard to claim 14, Holland as modified by Rotative and Berthet teaches: “The connector adapter according to claim 13”, as shown above.
Berthet also teaches: “wherein the central conductor (14 and 9) of the connector 1 includes a first central conductor 9 and a second central conductor 14 which are slidably assembled together, the first center adapter conductor (center conductor of 4 in figure 1) of the first sub-adapter 4 electrically connects with the first center conductor 9 of the connector 1 and the second center adapter conductor (center conductor of 3 in figure 1) of the second sub- adapter 3 electrically connects with the second center conductor 14 of the connector 1”.

With regard to claim 15, Holland as modified by Rotative and Berthet teaches: “The connector adapter according to claim 14”, as shown above.
Berthet also teaches, as shown in figure 1: “wherein the connector 1 includes an insulator 11 provided between the external conductor and the center conductor, the insulator 11 holding the center conductor in the external conductor”.

With regard to claim 16, Holland as modified by Rotative and Berthet teaches: “The connector adapter according to claim 14”, as shown above.
Berthet also teaches, as shown in figure 1: “wherein the connector 1 includes an insulating base (6 and 16), the second external conductor 12 is fixed on the insulating base and a center through hole (where 14 protrudes from 16 in figure 1) is formed in the insulating base, the second end of the center conductor of the connector 1 is exposed through the center through hole”.

With regard to claim 17, Holland as modified by Rotative and Berthet teaches: “The connector adapter according to claim 16”, as shown above.
Berthet also teaches, as shown in figure 1: “wherein the connector 1 includes an external elastic element 17 sleeved over the external conductor, a first end of the external elastic element 17 abuts against the insulating base and a second end of the external elastic element abuts against a positioning flange of the first external conductor 12”.

With regard to claim 18, Holland as modified by Rotative and Berthet teaches: “The connector adapter according to claim 16”, as shown above.
Berthet also teaches, as shown in figure 1: “wherein the connector 1 includes an internal elastic element 18 disposed in the central conductor, a first end of the internal elastic element 18 abuts against the first central conductor 9 and a second end of the internal elastic element 18 abuts against the second central conductor 14”.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Holland (2015/0263463) in view of Berthet et al. (7,416,418) and Rotative (KR20110008481U).
With regard to claim 23, Holland teaches, as shown in figures 3A-3B and 11A-11C: “A connector system, comprising: a connector 300A, including: an external conductor (outer conductor of 300A in figure 3A) having a first end (left end of 300A in figure 3B) and a second end (right end of 300A in figure 3B)… a first sub-adapter 802 and 804, including: a first external adapter conductor (outer conductors of 802 and 804 connecting with 1175 in figure 11B) threadably connected to the first end of the external conductor of the connector 300A; and a   a first internal adapter conductor 805 and 807 directly electrically connected to the first end of the internal center conductor of the connector 300A”. 
Holland does not teach: “and a second sub-adapter”.  However, this is merely a duplication of the parts of the invention. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the first sub-adapter and first cable to form a second adapter and second cable in order to connect two cables together to form a longer cable. Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Holland also does not teach: “the first end elastically movable relative to the second end in the axial direction of the connector; and an internal center conductor  (14 and 9) having a first end 14 and a second end 9, the first end 14 elastically movable relative to the second end 9 in an axial direction of the connector 1”.  
In the same field of endeavor before the effective filing date of the claimed invention, Berthet teaches, as shown in figures 1-3: “the first end 12 elastically movable relative to the second end 5 in the axial direction of the connector 1; and an internal center conductor having a first end and a second end, the first end elastically movable relative to the second end in an axial direction of the connector”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Berthet with the invention of Holland in order to enable the contacts to be off center (Berthet, column 3 lines 27-32).
Holland also does not teach the second sub-adapter “including: a second external adapter conductor abuttingly connected to the second end of the external conductor of the connector; and a second internal adapter conductor abuttingly connected to the second end of the internal center conductor of the connector”.
In the same field of endeavor before the effective filing date of the claimed invention, Rotative teaches, as shown in figure 2, the second sub-adapter 110 “including: a second external adapter conductor 115b abuttingly connected to the second end of the external conductor of the connector 120; and a second internal adapter conductor 115a abuttingly connected to the second end of the internal center conductor 113a of the connector 120”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Rotative with the invention of Holland in order to allow free rotation of the connector with respect to the second sub-adapter (Rotative, Abstract).

Response to Arguments
Applicant's arguments filed 4/22/22 have been fully considered but they are not persuasive. With regard to claim 1, applicant argues that since the first sub-adapter is threadably connected to the connector and the second sub-adapter is not, and that to modify the second sub-adapter to abut the second end of the conductor would not be obvious since the connector in Holland does not have different connectors on each end.  The Examiner respectfully disagrees, as it is well known in that art that either connector in a double-ended connector can be any two connectors that are compatible, which in this case means that the two connectors are coaxial connectors.  The connectors cited in Rotative is coaxial and would give the second end of the connector the advantage cited in the reasons to combine, namely, to allow free rotation of the connector with respect to the second sub-adapter (Rotative, Abstract).  The Applicant further argues with regard to claims 13-18, that Berthet would not be usable with the Holland.  The Examiner respectfully disagrees, since cables can bend and move as much as misaligned circuit boards and the ability of two ends of a connector to have some give could be just as advantageous with cables as with circuit boards.  Applicant further argues that Berthet teaches the cited spring being used to put pressure on the contact of the circuit board and would not apply to Holland.  The Examiner respectfully disagrees, because when Holland is combined with Rotative, an abutting connector is used on one end, which would benefit from the extra pressure provided by the spring.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831